DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8, the claim states: “processing circuitry is further configured to determine that the terminal device interprets the first field by truncating bits of the first field or inserting bits into the first field” which is unclear.  Claim 6 is a base station apparatus claim and claim 8 is a method performed by the base station.  This limitation states the base station is determining something that the terminal devices does.  The terminal device interpreting the frequency allocation field, and performing truncating or inserting of bits is not a limitation on the structure or function of the base station.  For example, “the first field is truncated by the terminal device”, is not a limitation of the base station and carries no patentable weight for a base station claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2021/0058947, hereinafter Lin, claiming priority date of provisional application 62/710,433) and in view of Lee et al (US 2019/0132855, hereinafter Lee, claiming the priority date of provisional application 62/580,443).

Regarding claim 6, Lin discloses a base station device (network node, Fig. 5) configured to communicate with a terminal device, comprising: a transmitter (radio interface module, Fig. 5) configured to transmit a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and a receiver (radio interface module, Fig. 5) configured to receive a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and processing circuitry configured to determine the terminal device interprets the first field by truncating bits or inserting bits in the first field, in a case that the initial/additional UL BWP is the active UL BWP, whether the first field is truncated by the terminal device or bits are inserted to the first field by the terminal device is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12], no patentable weight has feature is not performed by the BS.  Also see page 1 Appendix of provisional application 62/710,433); but Lin does not explicitly disclose transmitting configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message nor circuitry to switch an active UL BWP between the initial BWP and the additional UL BWP.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077], switching between configured UL BWPs, Para [0073].  Also see pages 14-15 of provisional application 62/580,443.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Lin in order to redefine BWP inactivity timer in order to prevent DL data loss when the BS does not know if the BWP is switched to the default BWP.
Regarding claim 8, Lin discloses a communication method for a base station device configured to communicate with a terminal device, comprising: transmitting a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and receiving a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and interpreting the first field by truncating or inserting bits in the first field, in a case that the initial/additional UL BWP is the active BWP, whether the first field is truncated by the terminal device or bits are inserted to the first field by the terminal device is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12], no patentable weight as this is not performed by the BS.  Also see page 1 Appendix of provisional application 62/710,433); but Lin does not explicitly disclose transmitting configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message nor switching an active UL BWP between the initial UL BWP and the additional UL BWP.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077], switching between configured UL BWPs, Para [0073].  Also see pages 14-15 of provisional application 62/580,443.  

Response to Arguments
Applicant's arguments filed 10/25/2022 have been considered but they are not fully persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  In response, the amendments have created 112 issues for some of the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461